PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,592,906
Issued: 17 March 2020
Application of Quesselaire et al.
Application No. 14/594,842
Filed: 12 Jan 2015
For: ELECTRONIC TRANSACTION SYSTEM AND A TRANSACTION TERMINAL ADAPTED FOR SUCH A SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is in response to the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT PURSUANT TO 37 C.F.R § 1.705(B)” filed March 26, 2020, requesting that the patent term adjustment in the above-identified patent be corrected from 745 days to 1003 days. The Office has determined the PTA remains at 745 days. 

The request for the Office to correct the PTA set forth on the patent to indicate the PTA is 1003 days is DENIED.  

This decision is the Director’s decision on the applicants’ request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).          

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). No additional fees are required.

RELEVANT PROCEDURAL HISTORY

The patent issued with a revised patent term adjustment of 745 days. 

Patentee argues that the USPTO miscalculated the “B” delay, “C” delay and applicant delay pursuant to 37 C.F.R. § 1.704(b).

“1.    The correct patent term adjustment should be 1003 days (rather than the 745 days indicated on Application No. 14/594,842), under 37 C.F.R. § 1.702(a) and § 702(b).

2.    The Commencement date of this application was January 12, 2015.


4.    The response to the Non-Final Office Action dated February 27, 2015 was due to the USPTO on May 27, 2015. The response was filed on August 27, 2015, which resulted in an applicant delay of 93 days.

5.    The Final Office Action was mailed on November 6, 2015, which was timely.

6.    The response to the Final Office Action dated November 6, 2015 was due to the USPTO on February 6, 2016. A Request for Continued Examination was filed on March 7, 2016, which resulted in an applicant delay of 31 days.

7.    The Final Office Action of January 9, 2017, was due to the Applicant, four months after the filing of the Request for Continued Examination of March 7, 2016, on July 7, 2016, which is a USPTO delay of 186 days.

8.    The Applicant filed a Notice of Appeal on March 20, 2017, in response to the Final Office Action dated January 9, 2017, which was timely.

9.    An appeal decision was issued September 19, 2019, which resulted in the reversing of an adverse determination of patentability and remand by a panel of the Patent Trial and Appeal Board. Further, the remand was the last action by a panel of the Patent Trial and Appeal Board prior to the mailing of a notice of allowance under 35 U.S.C. 151 in the application. Thus, the successful appellate review constitutes a USPTO delay of 828 days.

10.    The commencement date of this application was January 12, 2015. The 36-month date from the day after the filing date of the application is January 12, 2018. The RCE filed on March 7, 2016, allows PTA to accrue time from mailing of the Notice of Allowance to Issuance of the patent. The notice of allowance was mailed November 25, 2019, and the patent will issue on March 17, 2020. This results in a USPTO delay of 113 days.

11.    The total USPTO delay is 1127. The total number of Applicant delay is 124 days. In view of the above, the proper patent term should be changed to 1003 days, rather than the 745 days indicated.”

“A” Delay

The patentee and the Office are in agreement that the amount of “A” delay is 186 days. The 186 days of “A” delay are pursuant to 37 CFR 1.702(a)(2).  The Office did not mail an action within four months of the filing of a Request for Continue Examination (“RCE”).  See item 7 as argued by patentee set forth above.


				 
“ B” DELAY

Petitioner asserts that the Office did not afford any PTA for the time lost between the notice of allowance (November 25, 2019) and the issue date (March 17, 202020). The Federal Circuit has provided guidance on the impact of filing RCEs on “B” delay.  See Novartis AG v. Lee, 740 F.3d 593, 601-2 (Fed. Cir. 2014).  The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.1 

The length of time between application filing and issuance is 1892 days, which is the number of days beginning on the filing date of the application (January 12, 2015) and ending on the date the patent issued (March 17, 2020).  

The time consumed by continued examination is 1359 days, beginning on the date of March 7, 2016 (date of filing of the RCE) and ending on November 25, 2019 (date of mailing of the notice of allowance).2

The number of days beginning on the filing date of application (January 12, 2015) and ending on the date three years after the filing date of the application (January 12, 2018) is 1097 days.

The result of subtracting the time consumed by continued examination (1359 days) from the length of time between the filing date of the application and issuance of the patent (1892 days) is 553 days, which does not exceed three years (1097 days).  Therefore, the period of “B” delay was properly calculated as 0 days. 

In this case since the “RCE” was filed prior to three years from the filing date of the application, patentee cannot appropriately argue that the number of days between the notice of allowance and the date of the issuance of the patent should be treated as “B” delay. 

 “C” DELAY

A review of the record reveals that the “C” delay of 679 days for successful appellate review has been properly calculated.  

37 CFR 1.702(e), which defines the period of appellate review in 35 U.S.C. 154(b)(1)(C)(iii), provides that the period of adjustment under § 1.702(e) is the sum of the number of days, if any, in the period beginning on the date on which jurisdiction over the application passes to the Patent Trial and Appeal Board under § 41.35(a) of this chapter and ending on the date of a final 

In this instance, jurisdiction passed to the Board on November 10, 2017, the date of filing of a Reply Brief,3 and ended on September 19, 2019, the date of mailing of the decision of the Board. The period of successful appellate review is 679 days.  The period of “C” delay is accordingly 679 days.   

Patentee argues that the appeal period is the period beginning on November 10, 2017 but ends on the date of the notice of allowance which is November 25, 2019. Patentee argues that the panel “remanded” the decision back to the examiner and the examiner allowed the application on November 25, 2019. Accordingly, patentee argues that the Board remanded the application back and accordingly, the delay runs until the notice of allowance.

However, a review of the record does not reflect a panel remand of the application, rather the decision of the Board was a reversal of all of the examiner’s rejections of record. Accordingly, the Office calculated the proper amount of “C” delay as ending on the date of mailing of the final decision by the Patent Trial and Appeal Board.

The calculation of C delay was appropriately calculated by the Office in the amount of 679 days. An increase in the amount of C delay from 679 days to 828 is therefore not warranted.

OVERLAPPING DELAY

The Office and patentee agree that the amount of overlap between the “A” and “B” and the “A” and “C” delay periods is zero (0) days.


APPLICANT DELAY

Patentee argues that Applicant Delay in the amounts of 92 and 28 days pursuant to 37 CFR 1.704(b) have been miscalculated. 

A response was due on May 27, 2015 to the non-Final Office Action mailed February 27, 2015. A review of the record reveals that the response was filed August 27, 2015, which amounts to 92 days of delay, not 93 days as argued by the Patentee.

As it relates to the Final Office Action mailed November 6, 2015, Patentee argues the delay from the due date of February 6, 2016 to the date the RCE was filed on March 7, 2016 was 31 days and not 28 days as calculated by the Office.

In ArQule Inc. v. Kappos, 793 F.Supp.2d 214, 221-5 (D.D.C. 2011), the District Court of the District of Columbia ruled that the 35 U.S.C. § 21 (b) "weekend and holiday" exception applies to the calculation of applicant delay in 35 U.S.C. § 154(b)(2)(C)(ii).  Accordingly, because 

Accordingly, the period of reduction of 28 days will remain.

In view thereof, the overall PTA Calculation is as follows:	

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
                        
186 + 0 (1892 – 1359 -1097) + 679 – 0 – 120 (92 + 28) = 745

Patentee’s Calculation

186 + 113 + 828 – 0 – 124 = 1003


CONCLUSION


The patent term adjustment (PTA) remains seven hundred forty-five (745) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 186 + 0 + 679 – 0 – 120 = 745 days.

The patent term adjustment indicated on the patent is correct. Accordingly, no change will be made to the patent term adjustment.

Telephone inquiries specific to this matter should be directed to Patricia Faison-Ball, Attorney Advisor at (571) 272-3212.



/ROBERT CLARKE/
Robert A. Clarke
Patent Attorney
United States Patent and Trademark Office


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Novartis, 740 F.3d at 601.  
        
        2 It is noted that the Novartis formula would also carve out time for the period under Appeal, however, such period is completely overlapping with the period that the application is under “RCE” and therefore no additional reduction is warranted.
        3 See 37 CFR 41.35